Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 17, 2015

                                      No. 04-14-00621-CV

                               IN THE INT OF CJT, A CHILD,

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 7,848
                         Honorable H. Paul Canales, Judge Presiding


                                         ORDER
        The two appellees in this appeal, Francisco Tovar Guajardo and Irma Perez Chapa, are
represented by separate appellate counsel. Both appellees’ briefs were originally due to be filed
in this appeal on May 18, 2015. Both appellees previously were granted an extension of time to
file their briefs, extending the deadline to June 17, 2015. Both appellees have filed a second
motion requesting an additional extension of time to file their briefs until July 17, 2015, for a
total extension of sixty days. The motions are GRANTED. THIS IS THE FINAL
EXTENSION OF TIME THAT APPELLEES WILL BE GRANTED. Appellees’ briefs
must be filed by July 17, 2015, or this appeal will be set “at issue” and submitted without briefs
filed by appellees.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court